In an action for personal injuries the plaintiff has recovered a judgment on the theory that a door of a subway train closed when he was partly within the car, catching his leg and arm and part of his clothing. He freed his leg and arm but was dragged by his clothing and injured. Judgment reversed on the facts and a new trial granted, with costs to appellant to abide the event. In our opinion the verdict is against the weight of the credible evidence. Lazansky, P. J.s Carswell, Adel, Taylor and Close, JJ., concur.